Case 1:21-cv-21708-RNS Document 6 Entered on FLSD Docket 05/06/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

 Lori Whisman and Joanne Allen,          )
 individually and on behalf of           )
 themselves and other similarly          )
 situated, Plaintiffs,                   ) Civil Action No. 21-21167-Civ-Scola
                                         )
 v.                                      )
                                         )
 Designer Brands Inc., Defendant.        )
                  Order Requiring Amended Notice of Removal
        This matter is before the Court upon an independent review of the record.
 Federal courts are obligated to conduct a preliminary examination of the record
 to determine whether jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819 (11th
 Cir. 2003). In reviewing the record, the Court is uncertain whether it has
 subject-matter jurisdiction over this action. A party seeking to invoke a federal
 court’s jurisdiction pursuant to Class Action Fairness Act (“CAFA”) must allege
 facts that show that federal-subject matter jurisdiction exists. Pretka v. Kolter
 City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010).
        Here, the Defendant states that the Court has jurisdiction over this Fair
 and Accurate Credit Transaction Act (“FACTA”) putative class action because the
 matter involves a class of greater than 100 persons, with minimal diversity, and
 the amount at issue between the parties exceeds $5 million, exclusive of interest
 and costs. (See ECF No. 1, at 2); see also Dart Cherokee Basin Operating Co. v.
 Owens, 574 U.S. 81, 84-85 (2014); see also 28 U.S.C. § 1332(d)(2). In support of
 its removal of this matter, the Defendant states that they believe the putative
 class exceeds 5,000 members, that CAFA’s minimal diversity requirements have
 been met, and “[b]ecause FACTA provides for up to $1,000 in statutory damages
 per consumer, in addition to punitive damages, attorneys fees, and costs, and
 because Defendant believes the putative class would exceed 5,000 persons, the
 amount in controversy exceeds $5,000,000.” (ECF No. 1, at 2-3.)
        The Court finds the Defendant’s allegations in support of removal to be
 unsupported and conclusory. Kayode v. ABB, Inc., No. 18-62416-Civ, 2018 WL
 4941777, at *1 (S.D. Fla. Oct. 12, 2018) (Scola, J.). The Defendant states the size
 of the potential class at issue in this lawsuit is greater than 5,000 members but
 provides no support for that supposition. Conveniently, a class of 5,000
 members who can potentially recover $1,000 in statutory damages each satisfies
 CAFA’s jurisdictional threshold of $5 million. While it may be true that a class of
Case 1:21-cv-21708-RNS Document 6 Entered on FLSD Docket 05/06/2021 Page 2 of 2




 this size exists, “CAFA does not change the traditional rule that the party
 seeking to remove the case to federal court bears the burden of establishing
 federal jurisdiction.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th
 Cir. 2010); see also White v. Impac Funding Corp., 6:10-cv-1780-Orl-28DAB,
 2011 WL 836947, at *5 (M.D. Fla. Feb. 15, 2011) (“absence of any reliable
 evidence or allegations regarding the number of similarly situated class members
 means that there is no competent showing” of the class’s size), report and
 recommendation adopted, 2011 WL 861172 (M.D. Fla. March 9, 2011). Given the
 lack of support provided by the Defendant, the Court cannot determine if it has
 jurisdiction over this matter.
        The notice of removal also assumes that each member of the purported
 class will collect the maximum amount of statutory damages, but provides no
 support for why that is the case. Indeed, the Defendant acknowledges that the
 FATCA provides “for actual damages or statutory damages of ‘not less than $100
 and not more than $1,000’ per consumer” for willful violations, but does not
 provide any support for its position that every member of the class will collect
 the maximum amount provided for by statute. (ECF No. 1, at 3); see also 15
 U.S.C. § 1681n(a)(1)(B). The Court may not speculate in an attempt to make up
 for a notice of removal’s shortcomings. Pretka, 608 F.3d at 752.
        Because of these insufficient allegations, the Court is unable to ascertain
 whether its jurisdictional threshold has been met. Accordingly, the Defendant
 must file an amended notice of removal which adequately alleges federal-subject-
 matter jurisdiction, by May 12, 2021. If the Defendant fails to file an amended
 notice of removal by that date or the amended notice fails to provide the facts
 necessary to establish jurisdiction, the Court will remand this matter back to the
 Eleventh Judicial Circuit in and for Miami-Dade County.

       Done and ordered, at Miami, Florida, on May 5, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
